Name: Commission Implementing Regulation (EU) NoÃ 125/2013 of 13Ã February 2013 amending Regulation (EC) NoÃ 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) NoÃ 834/2007 as regards the arrangements for imports of organic products from third countries Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  food technology;  trade policy;  agricultural activity;  foodstuff;  cooperation policy;  tariff policy;  trade
 Date Published: nan

 14.2.2013 EN Official Journal of the European Union L 43/1 COMMISSION IMPLEMENTING REGULATION (EU) No 125/2013 of 13 February 2013 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3), and points (c) and (d) of Article 38, thereof, Whereas: (1) In order to improve the supervision of third countries recognised in accordance with Article 33(2) of Regulation (EC) No 834/2007 and control authorities and control bodies recognised in accordance with Article 33(3) of that Regulation, it is appropriate to increase cooperation with those recognised third countries. Therefore, the exchange of experience through the participation of observers in on-the-spot examinations should be possible. (2) In the light of the experience gained with the implementation of the equivalence system, it is necessary to clarify that processed agricultural products and all ingredients of such products, imported from third countries having control authorities or control bodies recognised under Article 33(3) of Regulation (EC) No 834/2007, have been submitted to a control system recognised for the purpose of equivalence in accordance with Union legislation. (3) Experience has shown that difficulties can arise in interpreting the consequences of irregularities or infringements affecting the organic status of a product. In order to avoid further difficulties and to clarify the link between Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (2) and Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (3), it is necessary to recall the duties of the control authorities or control bodies of Member States as regards non-compliant products imported from third countries recognised in accordance with Article 33(2) of Regulation (EC) No 834/2007 or from third countries having control authorities or control bodies recognised in accordance with Article 33(3) of that Regulation. Furthermore, the exchange of information concerning irregularities between the Commission, Member States and the competent authority of a recognised third country or a recognised control authority or control body should be clarified. (4) In order to improve the control of imported organic products, Member States should inform other Member States and the Commission of each import authorisation granted pursuant to Article 19 of Regulation (EC) No 1235/2008 within 15 days from the date of issuance of such authorisation. (5) Annex III to Regulation (EC) No 1235/2008 contains a list of third countries whose system of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. In the light of new information received by the Commission from third countries since the last amendment of that Annex, certain changes should be made in the list. (6) The equivalence recognition of India applies to unprocessed plant products and processed agricultural products for use as food that have been grown in India. However, the Indian competent authority has notified the Commission of new guidelines relating to processed products that are inconsistent with the conditions under which India was recognised as equivalent country. In the light of that information, the specifications relating to India should be amended in order to delete the reference to processed products for use as food. (7) The equivalence recognition of Japan applies to unprocessed plant products and ingredients in processed agricultural products for use as food that have been grown in Japan. Japan has submitted a request to the Commission to recognise the equivalence also for processed agricultural products for use as food prepared with ingredients imported from countries recognised as equivalent by Japan. The examination of that information and discussion with the Japanese authorities have led to the conclusion that in that country the rules governing production and controls of processed products for use as food prepared with such imported ingredients are equivalent to those laid down in Regulation (EC) No 834/2007. Consequently, the equivalence recognition of Japan should also apply to processed products for use as food prepared with ingredients imported from countries recognised as equivalent by Japan. (8) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. In the light of new information received by the Commission from control bodies and control authorities listed in that Annex, certain changes should be made in the list. (9) The Commission has examined requests for inclusion in the list set out in Annex IV to Regulation (EC) No 1235/2008, received by 31 October 2012. Control bodies and control authorities in respect of which the subsequent examination of all information received led to the conclusion that they complied with the relevant requirements should be included in that list. (10) Regulation (EC) No 1235/2008 should therefore be amended accordingly. (11) In order to ensure a smooth transition as regards the lists of recognised third countries and recognised control bodies and control authorities, a later date of application should be set for the amendments of Annexes III and IV to Regulation (EC) No 1235/2008. (12) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) in Article 8(3), the following second subparagraph is added: Experts from other third countries recognised in accordance with Article 33(2) of Regulation (EC) No 834/2007 may be invited by the Commission to attend on-the-spot-examination as observers.; (2) in the first subparagraph of Article 13(4), the following point (c) is added: (c) it has verified, for control bodies recognised in accordance with Article 33(3) of Regulation (EC) No 834/2007, that the products covered by the certificate and in the case of processed agricultural products for use as food and feed, all organic ingredients of such products, have been certified by a control authority or control body of a third country recognised in accordance with Article 33(2) of that Regulation or by a control authority or control body recognised in accordance with Article 33(3) of that Regulation or produced and certified in the Union in accordance with that Regulation. At the request of the Commission or of the competent authority of a Member State, it shall make available without delay the list of all operators in the organic production chain and the competent authorities or control bodies under whose control those operators have placed their operations.; (3) Article 15 is amended as follows: (a) in paragraph 2, the first subparagraph is replaced by the following: Without prejudice to any measures or actions to be taken in accordance with Article 30 of Regulation (EC) No 834/2007, in case of suspicion of infringements and irregularities as regards compliance of imported organic products from third countries recognised in accordance with Article 33(2) of Regulation (EC) No 834/2007 or imported organic products controlled by control authorities or control bodies recognised in accordance with Article 33(3) of that Regulation with the requirements laid down in that Regulation, the importer shall take all necessary measures in accordance with Article 91(1) of Regulation (EC) No 889/2008.; (b) paragraph 3 is replaced by the following: 3. Without prejudice to any measures or actions to be taken in accordance with Article 30 of Regulation (EC) No 834/2007, where a control authority or control body of a Member State or a third country has a substantiated suspicion of an infringement or irregularity as regards compliance of imported organic products from third countries recognised in accordance with Article 33(2) of Regulation (EC) No 834/2007 or imported organic products controlled by control authorities or control bodies recognised in accordance with Article 33(3) of that Regulation with the requirements laid down in that Regulation, it shall take all necessary measures in accordance with Article 91(2) of Regulation (EC) No 889/2008 and shall immediately inform the control bodies, control authorities and competent authorities of the Member States concerned and of the third countries involved in the organic production of the products in question and the Commission.; (c) the following paragraph 4 is added: 4. Where a competent authority of a third country recognised in accordance with Article 33(2) of Regulation (EC) No 834/2007 or a control authority or control body recognised in accordance with Article 33(3) of that Regulation is notified by the Commission after having received a communication from a Member State informing it of a substantiated suspicion of an infringement or irregularity as regards compliance of imported organic products with the requirements laid down in that Regulation or this Regulation, it shall investigate the origin of the suspected irregularity or infringement and shall inform the Commission and the Member State which sent the initial communication of the result of the investigation and of the action taken. That information shall be sent within 30 calendar days from the date of sending of the original notification by the Commission. The Member State which sent the initial communication may ask the Commission to request additional information, if needed, which shall be sent to the Commission and to the Member State concerned. In any case, after receiving a reply or additional information, the Member State which sent the initial communication shall make the necessary entries and updates in the computer system referred to in Article 94(1) of Regulation (EC) No 889/2008.; (4) in Article 19, paragraph 2 is replaced by the following: 2. Each Member State shall inform the other Member States and the Commission of each authorisation granted pursuant to this Article, including information on the production standards and control arrangements concerned, within 15 days from the date of issue.; (5) Annex III is amended in accordance with Annex I to this Regulation; (6) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. However, points (5) and (6) of Article 1 shall apply from 1 April 2013. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 13 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 334, 12.12.2008, p. 25. (3) OJ L 250, 18.9.2008, p. 1. ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) Points 1 and 2 of the text relating to India are replaced by the following: INDIA 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (1) A Vegetative propagating material and seeds for cultivation F 2. Origin: products of categories A and F that have been grown in India. (2) Point 2 of the text relating to Japan is replaced by the following: 2. Origin: products of categories A and F and organically grown ingredients in products of category D that have been grown in Japan or that have been imported into Japan: either from the Union, or from a third country for which Japan has recognised that the products have been produced and controlled in that third country in accordance with the rules equivalent to those laid down in the Japanese legislation. (1) Seaweed not included. ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) the text relating to Abcert AG is replaced by the following: Abcert AG  1. Address: MartinstraÃ e 42-44, 73728 Esslingen am Neckar, Germany 2. Internet address: http://www.abcert.de 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-137 x   x   Belarus BY-BIO-137 x   x   Iran IR-BIO-137 x   x   Russia RU-BIO-137 x   x   Ukraine UA-BIO-137 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (2) after the text relating to Abcert AG the following text is inserted: Afrisco Certified Organic, CC  1. Address: P.O. Box 74192, Lynnwood Ridge, Pretoria 0040, South Africa 2. Internet address: http://www.afrisco.net 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F South Africa ZA-BIO-155 x   x   Namibia NA-BIO-155 x      Mozambique MZ-BIO-155 x   x   Zambia ZM-BIO-155 x      4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2016.; (3) after the text relating to Argencert SA, the following text is inserted: Asure Quality Limited  1. Address: Level 4, 8 Pacific Rise, Mt Wellington, Auckland, New Zealand 2. Internet address: http://www.organiccertification.co.nz 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F New Zealand NZ-BIO-156   x    Cook Islands CK-BIO-156 x      4. Exceptions: in-conversion products, wine, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2016.; (4) the text relating to Australian Certified Organic is replaced by the following: Australian Certified Organic  1. Address: P.O. Box 530 - 766 Gympie Rd, Chermside QLD 4032, Australia 2. Internet address: http://www.australianorganic.com.au 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Australia AU-BIO-107  x  x  x China CN-BIO-107 x   x   Cook Islands CK-BIO-107 x      Fiji FJ-BIO-107 x   x   Falkland Islands FK-BIO-107  x     Hong Kong HK-BIO-107 x   x   Indonesia ID-BIO-107 x   x   South Korea KR-BIO-107    x   Madagascar MG-BIO-107 x   x   Malaysia MY-BIO-107 x   x   Papua New Guinea PG-BIO-107 x   x   Singapore SG-BIO-107 x   x   Taiwan TW-BIO-107 x   x   Thailand TH-BIO-107 x   x   Vanuatu VU-BIO-107 x   x   4. Exceptions: in-conversion products and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015.; (5) the text relating to Austria Bio Garantie GmbH is replaced by the following: Austria Bio Garantie GmbH  1. Address: Ardaggerstr. 17/1, 3300 Amstetten, Austria 2. Internet address: http://www.abg.at 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-131 x      Armenia AM-BIO-131 x      Afghanistan AF-BIO-131 x      Azerbaijan AZ-BIO-131 x      Belarus BY-BIO-131 x      Bosnia and Herzegovina BA-BIO-131 x      Croatia HR-BIO-131 x      Cuba CU-BIO-131 x      Georgia GE-BIO-131 x      Iran IR-BIO-131 x      Iraq IQ-BIO-131 x      Jordan JO-BIO-131 x      Kazakhstan KZ-BIO-131 x      Kosovo (1) XK-BIO-131 x      Kyrgyzstan KG-BIO-131 x      Lebanon LB-BIO-131 x      former Yugoslav Republic of Macedonia MK-BIO-131 x      Mexico MX-BIO-131 x      Moldova MD-BIO-131 x      Montenegro ME-BIO-131 x      Russia RU-BIO-131 x      Serbia RS-BIO-131 x      Tajikistan TJ-BIO-131 x      Turkey TR-BIO-131 x      Turkmenistan TM-BIO-131 x      Ukraine UA-BIO-131 x      Uzbekistan UZ-BIO-131 x      4. Exceptions: in-conversion products 5. Duration of inclusion in the list: until 30 June 2015.; (6) after the text relating to Austria Bio Garantie GmbH, the following text is inserted: Balkan Biocert Skopje  1. Address: 5-8/9, Dame Gruev Str., 1000 Skopje, the former Yugoslav Republic of Macedonia 2. Internet address: http://www.balkanbiocert.mk 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F former Yugoslav Republic of Macedonia MK-BIO-157 x x  x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2016.; (7) the text relating to BCS Ã ko-Garantie GmbH is replaced by the following: BCS Ã ko-Garantie GmbH  1. Address: CimbernstraÃ e 21, 90402 NÃ ¼rnberg, Germany 2. Internet address: http://www.bcs-oeko.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-141 x   x   Algeria DZ-BIO-141 x   x   Angola AO-BIO-141 x   x   Armenia AM-BIO-141 x   x   Azerbaijan AZ-BIO-141 x   x   Belarus BY-BIO-141 x   x x  Bolivia BO-BIO-141 x   x   Botswana BW-BIO-141 x   x   Brazil BR-BIO-141 x x  x x  Burma/Myanmar MM-BIO-141 x   x   Cambodia KH-BIO-141 x   x   Chad TD-BIO-141 x   x   Chile CL-BIO-141 x x x x  x China CN-BIO-141 x x x x x  Colombia CO-BIO-141 x x  x   Costa Rica CR-BIO-141   x    CÃ ´te dIvoire CI-BIO-141 x   x x  Croatia HR-BIO-141 x   x   Cuba CU-BIO-141 x x  x   Dominican Republic DO-BIO-141 x   x   Ecuador EC-BIO-141 x x x x x  Egypt EG-BIO-141 x   x   El Salvador SV-BIO-141 x x  x x  Ethiopia ET-BIO-141 x x  x x  Georgia GE-BIO-141 x   x x  Ghana GH-BIO-141 x   x   Guatemala GT-BIO-141 x   x x  Haiti HT-BIO-141 x   x   Honduras HN-BIO-141 x   x x  Hong Kong HK-BIO-141 x      Indonesia ID-BIO-141 x   x   Iran IR-BIO-141 x x  x   Japan JP-BIO-141 x   x   Kenya KE-BIO-141    x   Kosovo (2) XK-BIO-141 x   x x  Kyrgyzstan KG-BIO-141 x   x x  Laos LA-BIO-141 x   x   Lesotho LS-BIO-141 x   x   former Yugoslav Republic of Macedonia MK-BIO-141 x   x   Malawi MW-BIO-141 x   x   Mexico MX-BIO-141 x x  x x  Moldova MD-BIO-141 x   x   Montenegro ME-BIO-141 x   x   Mozambique MZ-BIO-141 x   x   Namibia NA-BIO-141 x   x   Nicaragua NI-BIO-141 x x  x x  Oman OM-BIO-141 x   x x  Panama PA-BIO-141 x   x   Paraguay PY-BIO-141 x x  x x  Peru PE-BIO-141 x   x x  Philippines PH-BIO-141 x   x   Russia RU-BIO-141 x   x x  Saudi Arabia SA-BIO-141 x x  x x  Senegal SN-BIO-141 x   x   Serbia RS-BIO-141 x   x   South Africa ZA-BIO-141 x x  x x  South Korea KR-BIO-141 x  x x x  Sri Lanka LK-BIO-141 x   x   Sudan SD-BIO-141 x   x   Swaziland SZ-BIO-141 x   x   French Polynesia PF-BIO-141 x   x   Taiwan TW-BIO-141 x   x   Tanzania TZ-BIO-141 x   x   Thailand TH-BIO-141 x  x x x  Turkey TR-BIO-141 x x  x x  Uganda UG-BIO-141 x   x   Ukraine UA-BIO-141 x   x x  United Arab Emirates AE-BIO-141 x   x   Uruguay UY-BIO-141 x x  x x  Venezuela VE-BIO-141 x   x   4. Exceptions: in-conversion products 5. Duration of inclusion in the list: until 30 June 2015.; (8) the text relating to Bioagricert S.r.l. is replaced by the following: Bioagricert S.r.l.  1. Address: Via dei Macabraccia 8, Casalecchio di Reno, 40033 Bologna, Italy 2. Internet address: http://bioagricert.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Brazil BR-BIO-132 x   x   Cambodia KH-BIO-132 x      China CN-BIO-132 x   x   Ecuador EC-BIO-132 x   x   French Polynesia PF-BIO-132 x   x   Laos LA-BIO-132 x   x   Mexico MX-BIO-132 x x  x   Morocco MA-BIO-132 x   x   Serbia RS-BIO-132 x x     South Korea KR-BIO-132 x   x   Thailand TH-BIO-132 x x  x   Turkey TR-BIO-132 x   x   Ukraine UA-BIO-132 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (9) the text relating to BioGro New Zealand Limited is replaced by the following: BioGro New Zealand Limited  1. Address: P.O. Box 9693 Marion Square, Wellington 6141, New Zealand 2. Internet address: http://www.biogro.co.nz 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Malaysia MY-BIO-130    x   Niue NU-BIO-130 x   x   Samoa WS-BIO-130 x   x   Vanuatu VU-BIO-130 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (10) after the text relating to BioGro New Zealand Limited, the following text is inserted: Bio.inspecta AG  1. Address: Ackerstrasse, 5070 Frick, Switzerland 2. Internet address: http://www.bio-inspecta.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-161 x   x   Azerbaijan AZ-BIO-161 x   x   Cuba CU-BIO-161 x   x   Indonesia ID-BIO-161 x   x   Iran IR-BIO-161 x   x   Kosovo (3) XK-BIO-161 x   x   Lebanon LB-BIO-161 x   x   Russia RU-BIO-161 x   x   Tanzania TZ-BIO-161 x   x   Turkey TR-BIO-161 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2016.; (11) the text relating to Bio Latina Certificadora is replaced by the following: Bio Latina Certificadora  1. Address: Av. Alfredo Benavides 330, Ofic. 203, Miraflores, Lima 18, Peru 2. Internet address: http://www.biolatina.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Peru PE-BIO-118 x x x x   Bolivia BO-BIO-118 x x  x   Nicaragua NI-BIO-118 x x  x   Honduras HN-BIO-118 x   x   Colombia CO-BIO-118 x   x   Guatemala GT-BIO-118 x   x   Panama PA-BIO-118 x   x   Mexico MX-BIO-118 x   x   Venezuela VE-BIO-118 x   x   El Salvador SV-BIO-118 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (12) the text relating to CERES Certification of Environmental Standards GmbH is replaced by the following: CERES Certification of Environmental Standards GmbH  1. Address: Vorderhaslach 1, 91230 Happurg, Germany 2. Internet address: http://www.ceres-cert.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-140 x x  x   Azerbaijan AZ-BIO-140 x   x   Bolivia BO-BIO-140 x x  x   Bhutan BT-BIO-140 x   x   Chile CL-BIO-140 x x  x   China CN-BIO-140 x x  x   Colombia CO-BIO-140 x x  x   Dominican Republic DO-BIO-140 x x  x   Ecuador EC-BIO-140 x x  x   Egypt EG-BIO-140 x x  x   Ethiopia ET-BIO-140 x x  x   Grenada GD-BIO-140 x x  x   Indonesia ID-BIO-140 x x  x   Jamaica JM-BIO-140 x x  x   Kazakhstan KZ-BIO-140 x   x   Kenya KE-BIO-140 x x  x   Kyrgyzstan KG-BIO-140 x   x   former Yugoslav Republic of Macedonia MK-BIO-140 x x  x   Mexico MX-BIO-140 x x  x   Moldova MD-BIO-140 x x  x   Morocco MA-BIO-140 x x  x   Papua New Guinea PG-BIO-140 x x  x   Paraguay PY-BIO-140 x x  x   Peru PE-BIO-140 x x  x   Philippines PH-BIO-140 x x  x   Russia RU-BIO-140 x x  x   Rwanda RW-BIO-140 x x  x   Saudi Arabia SA-BIO-140 x x  x   Serbia RS-BIO-140 x x  x   Singapore SG-BIO-140 x x  x   South Africa ZA-BIO-140 x x  x   Saint Lucia LC-BIO-140 x x  x   Taiwan TW-BIO-140 x x  x   Tanzania TZ-BIO-140 x x  x   Thailand TH-BIO-140 x x  x   Turkey TR-BIO-140 x x  x   Uganda UG-BIO-140 x x  x   Ukraine UA-BIO-140 x x  x   Uzbekistan UZ-BIO-140 x x  x   Vietnam VN-BIO-140 x x  x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (13) the text relating to Ecocert SA is replaced by the following: Ecocert SA  1. Address: BP 47, 32600 LIsle-Jourdain, France 2. Internet address: http://www.ecocert.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Algeria DZ-BIO-154 x   x   Andorra AD-BIO-154 x      Azerbaijan AZ-BIO-154 x   x   Benin BJ-BIO-154 x   x   Bosnia and Herzegovina BA-BIO-154 x   x   Brazil BR-BIO-154 x   x x x Burkina Faso BF-BIO-154 x   x   Burundi BI-BIO-154 x   x   Cambodia KH-BIO-154 x   x   Cameroon CM-BIO-154 x   x   Canada CA-BIO-154    x   Chad TD-BIO-154 x      China CN-BO-154 x  x x x x Colombia CO-BIO-154 x   x  x Comoros KM-BIO-154 x   x   CÃ ´te dIvoire CI-BIO-154 x   x   Croatia HR-BIO-154 x   x   Cuba CU-BIO-154 x   x   Dominican Republic DO-BIO-154 x   x   Ecuador EC-BIO-154 x  x x x  Fiji FJ-BIO-154 x   x   Ghana GH-BIO-154 x   x   Guatemala GT-BIO-154 x   x   Guinea GN-BIO-154 x   x   Guyana GY-BIO-154 x   x   Haiti HT-BIO-154 x   x   India IN-BIO-154   x x   Indonesia ID-BIO-154 x   x   Iran IR-BIO-154 x   x   Japan JP-BIO-154    x   Kazakhstan KZ-BIO-154 x      Kenya KE-BIO-154 x   x   Kuwait KW-BIO-154 x   x   Kyrgyzstan KG-BIO-154 x   x   Laos LA-BIO-154 x   x   former Yugoslav Republic of Macedonia MK-BIO-154 x   x  x Madagascar MG-BIO-154 x  x x   Malawi MW-BIO-154 x   x   Malaysia MY-BIO-154 x   x   Mali ML-BIO-154 x   x   Mauritius MU-BIO-154 x   x   Mexico MX-BIO-154 x   x   Moldova MD-BIO-154 x   x   Monaco MC-BIO-154    x   Morocco MA-BIO-154 x  x x  x Mozambique MZ-BO-154 x  x x   Namibia NA-BIO-154 x      Nepal NP-BIO-154 x   x   Pakistan PK-BIO-154 x     x Paraguay PY-BIO-154 x   x   Peru PE-BIO-154 x   x   Philippines PH-BIO-154 x   x   Russia RU-BIO-154 x      Rwanda RW-BIO-154 x   x   Sao Tome and Principe ST-BIO-154 x   x   Saudi Arabia SA-BIO-154 x   x x x Senegal SN-BIO-154 x   x   Serbia RS-BIO-154 x   x  x Somalia SO-Bio-154 x   x   South Africa ZA-BIO-154 x   x x x Sudan SD-BIO-154 x   x   Swaziland SZ-BIO-154 x   x   Syria SY-BIO-154 x   x   Tanzania TZ-BIO-154 x   x   Thailand TH-BIO-154 x  x x   Togo TG-BIO-154 x   x   Tunisia TN-BIO-154   x x   Turkey TR-BIO-154 x  x x x x Uganda UG-BIO-154 x   x   Ukraine UA-BIO-154 x      United Arab Emirates AE-BIO-154 x   x   Uzbekistan UZ-BIO-154 x      Vanuatu VU-BIO-154 x     x Vietnam VN-BIO-154 x   x   Zambia ZM-BIO-154 x   x   Zimbabwe ZW-BIO-154 x   x   4. Exceptions: in-conversion products, wine, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015.; (14) the text relating to Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS) is replaced by the following: Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS)  1. Address: P.O. Box 12311, Gainesville FL, 32604 United States 2. Internet address: http://www.qcsinfo.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Dominican Republic DO-BIO-144    x   Ecuador EC-BIO-144 x  x    Guatemala GT-BIO-144 x   x   Honduras HN-BIO-144   x    Mexico MX-BIO-144 x      4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (15) the text relating to IBD Certifications Ltd is replaced by the following: IBD Certifications Ltd  1. Address: Rua Dr Costa Leite, 1351, 18602-110, Botucatu SP, Brazil 2. Internet address: http://www.ibd.com.br 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Brazil BR-BIO-122 x x  x x  China CN-BIO-122 x   x x  Mexico MX-BIO-122  x  x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (16) the text relating to IMO Control LatinoamÃ ©rica Ltda. is replaced by the following: IMO Control LatinoamÃ ©rica Ltda.  1. Address: Calle Pasoskanki 2134, Cochabamba, Bolivia 2. Internet address: http://www.imo.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Bolivia BO-BIO-123 x   x   Colombia CO-BIO-123 x   x   Dominican Republic DO-BIO-123 x   x   Guatemala GT-BIO-123 x   x   Haiti HT-BIO-123 x   x   Mexico MX-BIO-123 x   x   Nicaragua NI-BIO-123 x   x   Peru PE-BIO-123 x   x   Paraguay PY-BIO-123 x   x   El Salvador SV-BIO-123 x   x   Venezuela VE-BIO-123 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (17) after the text relating to IMO Control Private Limited, the following text is inserted: IMO-Control Sertifikasyon Tic. Ltd Ãti  1. Address: 225 Sok. No:29 D:7 Bornova, 35040 Izmir, Turkey 2. Internet address: http://www.imo.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Turkey TR-BIO-158 x x x x x x 4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2016.; (18) the text relating to Indocert is replaced by the following: Indocert  1. Address: Thottumugham post, Aluva, Ernakulam, Kerala, India 2. Internet address: http://www.indocert.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F India IN-BIO-148   x  x  Sri Lanka LK-BIO-148 x      Cambodia KH-BIO-148 x      4. Exceptions: in-conversion products, products covered by Annex III, seaweed 5. Duration of inclusion in the list: until 30 June 2015.; (19) the text relating to Institute for Marketecology (IMO) is replaced by the following: Institute for Marketecology (IMO)  1. Address: Weststrasse 1, 8570 Weinfelden, Switzerland 2. Internet address: http://www.imo.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-143 x x  x   Albania AL-BIO-143 x   x   Armenia AM-BIO-143 x   x   Azerbaijan AZ-BIO -143 x   x   Bangladesh BD-BIO-143 x  x x   Bolivia BO-BIO-143 x   x   Bosnia and Herzegovina BA-BIO-143 x   x   Brazil BR-BIO-143 x x x x  x Burkina Faso BF-BIO-143 x      Cameroon CM-BIO-143 x      Canada CA-BIO-143 x   x   Chile CL-BIO-143 x x x x  x China CN-BIO-143 x x  x  x Colombia CO-BIO-143 x   x   Democratic Republic of Congo CD-BIO-143 x   x   CÃ ´te dIvoire CI-BIO-143 x   x   Croatia HR-BIO-143 x  x x  x Dominican Republic DO-BIO-143 x   x   Ecuador EC-BIO-143 x  x    El Salvador SV-BIO-143 x   x   Ethiopia ET-BIO-143 x   x   Georgia GE-BIO-143 x   x   Ghana GH-BIO-143 x   x   Guatemala GT-BIO-143 x   x   Haiti HT-BIO-143 x   x   India IN-BIO-143   x x   Indonesia ID-BIO-143 x   x   Japan JP-BIO-143 x   x   Jordan JO-BIO-143 x   x   Kazakhstan KZ-BIO-143 x   x   Kenya KE-BIO-143 x   x   Kyrgyzstan KG-BIO-143 x   x   Liechtenstein LI-BIO-143 x      Mali ML-BIO-143 x      Mexico MX-BIO-143 x   x   Morocco MA-BIO-143 x   x   Namibia NA-BIO-143 x   x   Nepal NP-BIO-143 x   x   Nicaragua NI-BIO-143 x   x   Niger NE-BIO-143 x   x   Nigeria NG-BIO-143 x   x   Occupied Palestinian Territory PS-BIO-143 x   x   Paraguay PY-BIO-143 x   x   Peru PE-BIO-143 x  x x   Philippines PH-BIO-143 x   x   Russia RU-BIO-143 x   x  x Sierra Leone SL-BIO-143 x   x   Singapore SG-BIO-143    x   South Africa ZA-BIO-143 x   x   Sri Lanka LK-BIO-143 x   x   Sudan SD-BIO-143 x   x   Suriname SR-BIO-143 x   x   Syria SY-BIO-143 x      Tadzhikistan TJ-BIO-143 x   x   Taiwan TW-BIO-143 x   x   Tanzania TZ-BIO-143 x   x   Thailand TH-BIO-143    x   Togo TG-BIO-143 x   x   Uganda UG-BIO-143 x   x  x Ukraine UA-BIO-143 x x  x  x Uzbekistan UZ-BIO-143 x   x  x Venezuela VE-BIO-143 x   x   Vietnam VN-BIO-143 x  x x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015.; (20) the text relating to Istituto Certificazione Etica e Ambientale is replaced by the following: Istituto Certificazione Etica e Ambientale  1. Address: Via Nazario Sauro 2, 40121 Bologna, Italy 2. Internet address: http://www.icea.info 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-115 x   x   Armenia AM-BIO-115  x  x   Ecuador EC-BIO-115 x   x   Japan JP-BIO-115 x   x   Kazakhstan KZ-BIO-115 x      Lebanon LB-BIO-115    x   Madagascar MG-BIO-115 x   x   Malaysia MY-BIO-115    x   Mexico MX-BIO-115 x x  x   Moldova MD-BIO-115 x   x   Russia RU-BIO-115 x x  x   San Marino SM-BIO-115    x   Senegal SN-BIO-115 x   x   Sri Lanka LK-BIO-115 x   x   Syria SY-BIO-115 x   x   Thailand TH-BIO-115    x   Turkey TR-BIO-115 x   x   Ukraine UA-BIO-115 x   x   United Arab Emirates AE-BIO-115 x x  x   Uruguay UY-BIO-115 x   x   Vietnam VN-BIO-115    x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015.; (21) the text relating to Lacon GmbH is replaced by the following: LACON GmbH  1. Address: BrÃ ¼nnlesweg 19, 77654 Offenburg, Germany 2. Internet address: http://www.lacon-institut.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-134 x   x   Bangladesh BD-BIO-134 x   x   Brazil BR-BIO-134  x     Burkina Faso BF-BIO-134 x   x   Croatia HR-BIO-134 x x  x   Ghana GH-BIO-134 x      India IN-BIO-134  x     Kazakhstan KZ-BIO-134 x      Madagascar MG-BIO-134 x      Mali ML-BIO-134 x      Mexico MX-BIO-134 x x     Morocco MA-BIO-134 x   x   Namibia NA-BIO-134 x   x   Nepal NP-BIO-134 x   x   Russia RU-BIO-134 x      Serbia RS-BIO-134 x   x   South Africa ZA-BIO-134 x   x   Togo TG-BIO-134 x      Turkey TR-BIO-134 x   x   Ukraine UA-BIO-134 x      4. Exceptions: in-conversion products, wine, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015.; (22) the text relating to Organic agriculture certification Thailand is replaced by the following: Organic agriculture certification Thailand  1. Address: 619/43 Kiatngamwong Building, Ngamwongwan Rd., Tambon Bangkhen, Muang District, Nonthaburi 11000, Thailand 2. Internet address: http://www.actorganic-cert.or.th 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Burma/Myanmar MM-BIO-121    x   Indonesia ID-BIO-121 x   x   Laos LA-BIO-121 x   x   Malaysia MY-BIO-121    x   Nepal NP-BIO-121    x   Thailand TH-BIO-121 x   x   Vietnam VN-BIO-121 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015.; (23) the text related to OrganizaciÃ ³n Internacional Agropecuaria is replaced by the following OrganizaciÃ ³n Internacional Agropecuaria  1. Address: Av. Santa Fe 830 - (B1641ABN)  Acassuso, Buenos Aires  Argentina 2. Internet address: http://www.oia.com.ar 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Argentina AR-BIO-110    x   Brazil BR-BIO-110 x      Uruguay UY-BIO-110 x x  x   4. Exceptions: in-conversion products and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015.; (24) after the text relating to Quality Assurance International, the following text is inserted: SGS Austria Controll-Co. GmbH  1. Address: Diefenbachgasse 35, 1150 Wien, Austria 2. Internet address: http://www.sgs-kontrolle.at 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Armenia AM-BIO-159 x   x   Kazakhstan KZ-BIO-159 x   x   Republic of Moldova MD-BIO-159 x   x   Serbia RS-BIO-159 x   x   South Africa ZA-BIO-159 x x  x   Ukraine UA-BIO-159 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2016.; (25) the text relating to Suolo e Salute srl is replaced by the following: Suolo e Salute srl  1. Address: Via Paolo Borsellino 12, 61032 Fano (PU) Italy 2. Internet address: http://www.suoloesalute.it 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F San Marino SM-BIO-150 x      Senegal SN-BIO-150 x      Serbia RS-BIO-150 x      Ukraine UA-BIO-150 x      4. Exceptions: in-conversion products 5. Duration of inclusion in the list: until 30 June 2015.; (26) after the text relating to Suolo e Salute srl, the following text is inserted: TÃ V Nord Integra  1. Address: Statiestraat 164, 2600 Berchem (Antwerp), Belgium 2. Internet address: http://www.tuv-nord-integra.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Egypt EG-BIO-160 x   x   CÃ ´te dIvoire CI-BIO-160 x   x   Jordan JO-BIO-160 x   x   Mali ML-BIO-160 x   x   CuraÃ §ao CW-BIO-160 x   x   Senegal SN-BIO-160 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2016.. (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo declaration of independence. (2) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo declaration of independence. (3) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo declaration of independence.